Citation Nr: 0843421	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for right knee 
strain.  

2.  Entitlement to a compensable rating for left knee strain.  

3.  Entitlement to a compensable rating for left shoulder 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to August 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2008, the veteran testified at a Video 
Conference Board hearing before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his personal hearing, the veteran testified 
that he has limitation of motion of the knees as well as the 
left shoulder.  He indicated that his level of disability of 
the knees and left shoulder is worse than reflected in the 
March 2005 VA examination report.  The VA outpatient records 
tend to support the veteran's allegations and reflect 
limitation of motion of the knees on flexion as well as a 
left rotator cuff injury.  The veteran participates in a pain 
management program for his knees and left shoulder.  The 
veteran also testified to continued VA treatment, including 
six months prior to his hearing, in approximately March 2008.

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  The VA records should be obtained in compliance 
with VA's duty to assist.  

As the veteran has asserted that his service-connected 
disabilities have worsened since his last examination, he 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

In addition, the VA examiner should consider the directives 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that case, 
the United States Court of Appeals for Veterans Claims ("the 
Court"), held that any identified functional loss should be, 
if feasible, expressed in terms of additional range of motion 
loss.  Furthermore, the claims file was not made available to 
the examiner for review.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Although the Board finds that there is currently substantial 
VCAA compliance which comports with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), since this claim is being remanded, 
additional notification should be sent as a precautionary 
matter.  The Board notes that VA Fast Letter 08-16 addresses 
current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast Letter 08-16.

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at Cleveland 
VA Medical Center, to include those dated 
from 2007 onward.  

3.  Schedule the veteran for a VA 
examination for the purpose of 
determining the nature and extent of the 
veteran's service-connected bilateral 
knee and left shoulder disabilities.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including x-rays if indicated, 
should be accomplished.  

With regard to the knees:

The examiner should perform range of 
motion testing and state the veteran's 
range on flexion and extension and if he 
has pain on either movement.  The 
examiner should indicate if the veteran 
has recurrent subluxation or instability 
and, if so, if it is slight, moderate or 
severe in degree.  

The examiner should also, in accordance 
with DeLuca, supra, indicate whether the 
service-connected knee disabilities are 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should indicate if the 
veteran has ankylosis of either knee.  

With regard to the left shoulder:

The examiner should perform range of 
motion testing and state the veteran's 
range in all directions.  The examiner 
should state if pain or any other 
symptom, limits movement to 25 degrees 
from the side, midway between side and 
shoulder level, or to shoulder level.  
The examiner should also provide findings 
consistent with DeLuca, supra, as noted 
above.

All manifestations of the veteran's left 
shoulder disability should be identified.  
The examiner should indicate whether the 
diagnoses of record of 
tendinosis/tendinopathy and/or arthritis, 
or other joint pathology of the left 
shoulder are etiologically related to the 
veteran's service-connected left shoulder 
strain.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

